Name: Commission Regulation (EEC) No 976/87 of 3 April 1987 amending Regulation (EEC) No 3905/86 on the sale by tender, for export of beef held by certain intervention agencies in Peru
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/10 Official Journal of the European Communities 4. 4. 87 COMMISSION REGULATION (EEC) No 976/87 of 3 April 1987 amending Regulation (EEC) No 3905/86 on the sale by tender, for export of beef held by certain intervention agencies in Peru THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2) and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 3905/86 (3) provides for an export sale to Peru of hindquarters and forequarters from intervention ; whereas in accordance with Article 4 of that Regulation the amount of security guaranteeing the import into Peru of the contracted quan ­ tity is declared forfeit where the said import has not taken place ; whereas, where the import obligation is not fulfilled because the meat concerned was never taken over from intervention by the buyer, the amount of security should, however, only be declared partly forfeit ; Whereas Article 5 ( 1 ) of the same Regulation provides for the meat to be taken over by 30 April 1987 ; whereas that time limit should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3905/86 is hereby amended as follows : 1 . The following paragraph 4 shall be added to Article 4 : '4 . Without prejudice to Article 16 of Regulation (EEC) No 2173/79 concerning the security referred to in paragraph 1 , only 1 5 % of the security referred to in paragraph 2 shall be forfeit in respect of the quantity not taken over by the buyer and for which :  the contract has been cancelled pursuant to Article 16 ( 1 ) of Regulation (EEC) No 2173/79, or  the contract has been cancelled upon a written request by the buyer lodged within the time limit referred to in Article 5 ( 1 ).' 2. The date '30 April 1987' referred to in Article 5 ( I ) shall be replaced by the date '31 July 1987'. Article 2 This Regulation shall enter into force on 4 April 1987. The provisions of Article 1 subparagraph 1 shall apply to files still open at the time of entry into force of this Regu ­ lation . The provisions of Article 1 subparagraph 2 shall apply to contracts concluded on or after 4 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 April 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p . 24. 0 OJ No L 48, 17. 2. 1987,, p . 1 . * OJ No L 364, 23 . 12. 1986, p . 17.